DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the pad” in line 2. It is unclear what structure is being referenced.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naka et al., US 4,996,804.
Regarding claim 1:
Naka discloses a support system comprising:
a. a post (7), said post extending upward vertically from a pad (floor 10) and farther comprising upper and lower ends and an aperture (refer to Fig. 4) in at least the upper end wherein said lower end is secured to a lower flange (5); and 
b. a joist flange (6) secured to the post opposite the lower flange; 
wherein the lower flange is secured to the post via a frictional fit (bolt 12 is inserted at 11 providing screw-threaded engagement for a frictional fit); and wherein a threaded rod (8) is disposed in the aperture of the post and terminates on an end at the joist flange (refer to Fig. 4)
Regarding claim 2:
Naka discloses wherein the post comprises a lower opening configured to receive the lower flange (cylindrical portion 5b), wherein the lower flange (5a) further comprises an opening configured to receive a threaded rod (3).
Regarding claim 3:
Naka discloses wherein the lower flange comprises a centering guide (cylindrical portion 5b) having a first diameter, the post has a second diameter; wherein the second diameter is greater than the first diameter (5b is inserted into the hollow interior of the post).
Regarding claims 6 and 7:
Naka discloses wherein the post is cylindrical.
Regarding claims 8 and 9:
Naka discloses an upper insert disposed within the upper end of the post, said upper insert comprising an opening configured to receive the threaded rod (refer to Figs. 3 and 4).

Claim Rejections - 35 USC § 103
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Naka et al., US 4,996,804 in view of McCaleb, US 2008/0308777.
Regarding claims 4 and 5:
Naka does not expressly disclose wherein the post is square shaped.
McCaleb discloses a support post that is shaped as a square.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to change the shape of the post of Naka from circular to square as suggested by McCaleb – the change in shape yielding no extraordinary or unexpected results and there being no evidence that the shape provides a criticality that would not be achievable and expected with a reasonable amount of experimentation.

Allowable Subject Matter
Claims 11-15 are allowable.
Claims 16-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Each of claims 11 and 16 specify a threaded rod disposed in the lower aperture of the post and passing through both the lower flange and the pad. The prior art of record discloses floor support systems that include the combination of a post with upper and lower flanges disposed above a pad wherein a threaded rod is disposed in a lower aperture of the post and passes through the lower flange as suggested by Kugler, US 6,363,685 and Lee et al., US 7,866,096 . However, the prior art fails to further provide a teaching, suggestion or motivation for the combination also including a threaded rod disposed in an aperture of the post wherein the threaded rod passes through the lower flange and the pad.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633